DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-12, and 16-21, is/are rejected under 35 U.S.C. 103 as being unpatentable over (Mohammed 2012/0206882).
Regarding Claim(s) 1, 7, and 16; Mohammed discloses an electronic system (as constituted by a system on chip—as set forth by para. 0024), comprising: a board (substrate—20); 28Green, Howard & Mughal, LLCRef. No. AA9169-USat least one integrated circuit device (10) having a first surface and an opposing second surface, wherein the first surface of the at least one integrated circuit device is electrically attached to the board (as depicted by Fig. 7—whereas a first surface is electrically connected to 20 and an opposite second surface—as set forth by para. 0025); a heat dissipation device thermally coupled to the second surface of the at least one integrated circuit device (as depicted by Fig. 7—whereas a first surface is electrically connected to 20 and an opposite second surface), wherein the heat dissipation device comprises at least one isotropic thermally conductive section and at least one anisotropic thermally conductive section and wherein at least a portion of the at least one isotropic thermally conductive section and/or the at least one anisotropic thermally conductive section is positioned vertically over the integrated circuit device (as constituted by the second surface in thermal contact with 40, 710, and/or 150 positioned above 10—as depicted by Fig. 7; wherein 40 is anisotropic and 710 is isotropic—as set forth by para. 0060).  Except, Mohammed does not explicitly disclose the board in a housing.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the clamp 55 which denotes a frame(s)—para. 0055 as a housing around the heat dissipation device and the board since it was known in the art that the frame will ensure contact pressure therebetween to enhance reliability.  Going further, the system being configured to perform a function for an apparatus with a housing it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).

Regarding Claim(s) 2-6, 8-12 17; Mohammed discloses the electronic system of claim(s) 1, 7, or 16, wherein the at least one anisotropic thermally conductive section comprises a plurality of thermally conductive rods embedded in a material (whereas 40 is anisotropic and includes nanotubes dispersed in a matrix of epoxy and graphene—para.’s 0035 and 0037).  Except Mohammed does not explicitly disclose the material is thermally insulating.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the epoxy material having less thermal conductivity as graphene, as set forth by para. 0037 to otherwise comprise a non-conductive epoxy—as set forth by para. 0036 so as to allow for desired thermal conductivity, directional conductivity thereof and/or heat transfer rate according to a desired ratio of conductive nanotubes to non-condcutive insulation, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding Claim(s) 18-19; Mohammed discloses the electronic system of claim 17, wherein the plurality of thermally conductive rods comprises carbon nanorods (whereas 40 includes carbon nanotubes—as set forth by 0035 and 0037).  Except Mohammed does not explicitly disclose the material is thermally insulating.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the epoxy material having less thermal conductivity as graphene, as set forth by para. 0037 to otherwise comprise a non-conductive epoxy—as set forth by para. 0036 so as to allow for desired directional conductivity and heat transfer rate, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding Claim(s) 20; Mohammed discloses the electronic system of claim 16, wherein the at least one anisotropic thermally conductive section comprises a plurality of thermally conductive sheets embedded in a material (whereas 40 is anisotropic and includes nanotubes dispersed in matrix of epoxy and graphene layers—para.’s 0035 and 0037).  Except Mohammed does not explicitly disclose the material is thermally insulating.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the epoxy material having less thermal conductivity as graphene, as set forth by para. 0037 to otherwise comprise a non-conductive epoxy—as set forth by para. 0036 so as to allow for desired directional conductivity and heat transfer rate, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
 
Regarding Claim(s) 21; Mohammed discloses the electronic system of claim 20, wherein the plurality of thermally conductive sheets comprises graphene sheets (whereas 40 is anisotropic and includes nanotubes dispersed in matrix of graphene layers—para.’s 0035 and 0037).    

Allowable Subject Matter
Claims 13-15, and 22-24, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim(s) 13, 22; the electronic system of claim(s) 7 or 16, further comprising an additional integrated circuit device having a first surface and an opposing second surface, wherein the additional integrated circuit is in a stacked configuration with the at least one integrated circuit, wherein the first surface of the additional integrated circuit device is electrically attached to the substrate, and wherein the at least one integrated circuit device is electrically connected to the additional integrated circuit device.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY SMITH whose telephone number is (571)272-9094.  The examiner can normally be reached on M-F 9-5p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY L SMITH/Primary Examiner, Art Unit 2835